DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments, see pg 5-6 filed 1/19/2022, are persuasive as to the point that the prior art fails to teach or render obvious a method of curtain coating a substrate comprising applying two or more liquids simultaneously to respectively form multiple layers on the substrate, wherein the viscoelastic liquid comprises polyethylene oxide in an amount from 0.01 to 1 percent by weight based on the total weight of the viscoelastic liquid, and has an extensional viscosity of from 1 to 1,050 Pa∙s as to the context of claim 1.
Applicant’s amendments and arguments, see pg 5-6 filed 1/19/2022, are persuasive as to the point that the prior art fails to teach or render obvious a method of curtain coating a substrate comprising pumping the bottom liquid layer and the upper liquid layer through coating dies simultaneously and onto a moving substrate such that the bottom liquid layer impinges on the substrate, wherein the viscoelastic liquid comprises polyethylene oxide in an amount from 0.01 to 1 percent by weight based on 
Applicant’s amendments and arguments, see pg 5-6 filed 1/19/2022, are persuasive as to the point that the prior art fails to teach or render obvious a method of curtain coating a substrate comprising applying two or more liquids simultaneously to respectively form multiple layers on the substrate, wherein the viscoelastic liquid comprises polyethylene oxide in an amount from 0.01 to 1 percent by weight based on the total weight of the viscoelastic liquid, and has an extensional viscosity of from 1 to 1,050 Pa∙s as to the context of claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713